DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Lee et al. (US 9,138,827), Fujiwara et al. (US 2017/0001261) and Chen (US 2007/0095802).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, advancing the beam spot of the laser beam along a second weld path in a second direction that is opposite of the first direction while the elongated melt puddle is still in a molten state, wherein the first weld path and the second weld path overlap so that the beam spot of the laser beam is conveyed through the elongated melt puddle when the beam spot is advanced along the second weld path, and wherein a second length of the second weld path is the same as the first length.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 15, operating the remote laser welding apparatus to advance the beam spot of the laser beam along a second weld path in a second direction that is opposite of the first direction while the elongated melt puddle is still in a molten state so that the beam spot of the laser beam is conveyed back through the elongated melt puddle, the second weld path being contained within the surface area of the first weld path; and removing the laser beam to allow the elongated melt puddle to solidify into a laser weld joint that extends from the first metal workpiece into the second metal workpiece to autogenously fusion weld the overlapping metal workpieces of the workpiece stack-up together.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 20, advancing the beam spot of the laser beam along a second weld path in a second direction that is opposite of the first direction while the elongated melt puddle is still in a molten state to convey the beam spot back through the elongated melt puddle, the second weld path overlapping with the first weld path so that at least 80% of the second weld path is contained within the surface area of the first weld path; and removing the laser beam to allow the elongated melt puddle to fully solidify into a laser weld joint that extends from the first metal workpiece into the second metal workpiece to autogenously fusion weld the overlapping metal workpieces of the workpiece stack-up together, the laser weld joint having a top surface that has a surface roughness (Ra) of 10 pm or less.


Examiner’s Comment
	(1) Lee et al. shows the workpieces overlapping feature. However, Lee et al. does not show the workpieces having first and second faying surface to establish a faying surface. Fujiwara et al. teaches the first and second faying surface to establish a faying surface. However, Lee et al.’s workpieces are overlap at a gap (figs.3A-3B, 4-5 and 6A-B) to avoid laser beam penetrate through the workpieces that causes of interfacial fractures at the welding portion (fig.2A-2B and col.3 at lines 4-6 and col.2 at lines 1-16). Both Lee et al. and Fujiwara et al. do not show the first weld path is a band of a series of offset intersecting circles or a band of a continuous series of loops or the second weld path is linear and contained within the surface area of the first weld path. 	(2) Fujiwara et al. fig.3A shows a welding method (fig.3A). However, fig.3A does not show step of forming melt puddle and then advancing the beam spot at the melt puddle. Fig.3A shows vaporize zinc without melt the workpiece and then melt the workpiece (para.0051).  
 	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761